Citation Nr: 1816080	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  13-32 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date earlier than January 8, 2008 for the award of a compensable disability rating for residuals of a detached retina of the left eye, to include loss of vision (left eye disability).

2.  Entitlement to an effective date earlier than January 8, 2008 for the award of special monthly compensation (SMC) based on loss of use of the left eye.

3.  Entitlement to an initial compensable rating for a left eye disability prior to January 8, 2008, and a staged initial rating greater than 30 percent for a left eye disability from January 8, 2008.

4.  Entitlement to a higher level than 38 U.S.C. § 1114(k) of SMC based on a service-connected left eye disability.

5.  Entitlement to an initial disability rating greater than 70 percent for an acquired psychiatric disability.

6.  Entitlement to a total disability rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from March 1955 to May 1956, and in the U.S. Navy from May 1956 to March 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Cleveland, Ohio, Buffalo, New York, and New York, New York.  Jurisdiction of the Veteran's claims file rests with the RO in New York, New York.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2017.  A transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to a compensable initial rating prior to January 8, 2008 and a staged initial rating greater than 30 percent for a left eye disability, entitlement to a higher level than 38 C.F.R. § 1114(k) of SMC based on a service-connected left eye disability, entitlement to an effective date earlier than January 8, 2008 for the award of a compensable rating for a left eye disability, entitlement to an effective date earlier than January 8, 2008 for the award of SMC based on loss of use of the left eye, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since the initial grant of service connection, the Veteran's acquired psychiatric disability has been manifested by symptoms productive of functional impairment no worse than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 70 percent for an acquired psychiatric disability have not been met.  38 U.S.C. §§ 1155 , 5103A, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions with regard to the claim decided herein.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  The issue does not stem from an application for benefits, it stems from a notice of disagreement to the initial rating assigned by a VA rating decision.  38 C.F.R. § 3.159(b)(3) provides that there is no duty to provide section 5103(a) (VCAA) notice upon the Veteran's filing of a notice of disagreement as to the initial rating assignment.  73 Fed. Reg. 23353-23356 (April 30, 2008) (as it amends 38 C.F.R. § 3.159 to add paragraph (b)(3), effective May 30, 2008).  Rather, such a notice of disagreement triggers VA's statutory duties under 38 U.S.C. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decisions, and a statement of the case which set forth the relevant diagnostic rating criteria.  Additionally, the Veteran was provided with a letter dated in September 2011 with regard to the original claim for service connection, which provided notice relevant to the establishment of ratings and effective dates.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private treatment records have been obtained.  38 U.S.C. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2) (2017); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was most recently afforded a VA examination with respect to his claim in August 2015.  38 C.F.R. § 3.159(c)(4).  Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination provided is adequate in this case, as it provides subjective and objective findings sufficient to rate the severity of the Veteran's psychiatric disability under the pertinent diagnostic code rating criteria.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claim.  No pertinent evidence that might have been overlooked and that might substantiate the claim decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the December 2017 Board hearing constitutes harmless error.

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that he is entitled to an initial rating greater than 70 percent for an acquired psychiatric disability.  The claims file reflects that service connection for dysthymic disorder was granted in an April 2013 rating decision.  A 30 percent rating was assigned, effective July 21, 2011, and a noncompensable rating was assigned, effective November 27, 2012, under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9433.  The Veteran filed a timely notice of disagreement to the April 2013 rating decision.  In August 2015, the RO issued another rating decision which awarded an initial disability rating of 70 percent for the Veteran's psychiatric disability, effective July 21, 2011, under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9434.

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of the regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  For example, "in the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Thus, assessing whether a 70% evaluation is warranted requires a two-part analysis: "The ... regulation contemplates[: (1)] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2)] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Id. at 118.

Pursuant to Diagnostic Code 9434, depression is rated as 70 percent disabling where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.  A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The Board also notes, however, that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013). 

A GAF score of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 reveals some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  DSM-IV at 46-47. 

The evidence delineated below does not represent all of the extensive evidence in the claims file, but is representative of the evidence of record and encompasses or is fully representative of evidence that is favorable to the Veteran's claim.

In September 2011, the Veteran underwent a VA psychiatric examination.  He complained of depressed mood most of the day, nearly every day; anxiety; suspiciousness; panic attacks weekly or less often; chronic sleep impairment every night; mild memory loss, such as forgetting names, directions, or recent events; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances including work or a worklike setting; impaired impulse control, such as unprovoked irritability with periods of violence; markedly diminished interest or pleasure in all activities nearly every day; feelings of worthlessness nearly every day; and diminished ability to think or concentrate.  The Veteran reported that he had been married to his wife since 1958, but that they engaged in frequent arguments.  He indicated that he had two adult sons and that he was close to his second son with whom he spoke weekly.  He stated that he was not close with any other family, although he acknowledged that he had two good friends and that he saw one of them twice weekly and the other he spoke with once each week.  He reported that he worked in the jewelry industry from 1957 through 2000.  He explained that he worked as a jewelry salesman selling his own jewelry out of a booth for the last 15 years.  He noted that he became depressed in the mid-1990's and had difficulty motivating himself for work.  The diagnoses were depressive disorder, not otherwise specified, and dysthymic disorder.  A GAF score of 50 was assigned.  The examiner concluded that the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity.

A September 2012 private psychiatric examination reflects a diagnoses of major depressive disorder and dysthymic disorder.  The report notes that the Veteran experienced symptoms including social isolation and withdrawal, lack of interest in social activities, lack of pleasure and enjoyment in anything, depression, sleep disturbance, and feelings of worthlessness and guilt.  On mental status examination, the Veteran was sad but open and cooperative.  There was no evidence of thought disorder.  The Veteran's mood was moderately severely depressed.  There was evidence of ruminations over perceived shortcomings and life failures.  There was no evidence of psychotic or suicidal symptoms but there were paranoid feelings, irritability, and anger.  Concentration and memory were mildly impaired.  The psychiatrist opined that the Veteran was "unable to function in any work situation or tolerate stressful situations in general" and that he "has been unable to work at any job in the national economy since age 62."  He concluded that the Veteran was "totally disabled and unable to work."

VA treatment records from 2010 through 2017 reflect complaints of and treatment for depressive disorder.  The medical records show that the Veteran exhibited symptoms including depression, poor sleep, rumination, anger, foggy thinking, social isolation, lack of motivation, disinterest, irritability, tearfulness, conflicts with family, suspiciousness, and scary mood.  He reported that he enjoyed learning about the computer.  The Veteran regularly denied panic attacks, reckless behavior, grandiose beliefs, hallucinations, delusions, suicidal ideation, and homicidal ideation.  Mental status examinations showed the Veteran to be well-groomed with good hygiene.  Mood was reported as "scary," good, irritable, or agitated, and affect was congruent with mood, tearful, or euthymic.  Speech was slightly rapid and pressured.  Thought process was goal-directed and linear.  Thought content was normal and negative for hallucinations or suicidal or homicidal ideation.  The Veteran was regularly alert and fully oriented.  Short- and long-term memory were good.  Insight and judgment were fair or good.  GAF scores of 53, 60, 65 were assigned.

A December 2013 private psychological assessment notes the Veteran's complaints of significant emotional distress, anxiety, depression, agitation, anger, forgetfulness, irritability, social isolation, recurrent thoughts and ruminations, unstable moods, hopelessness, persistent worries, loss of interest or pleasure in common activities, and paranoia or fear of other people.  The Veteran reported that he was last employed in 1964 at a jewelry company where he took and processed orders for custom-made jewelry.  He held that position for more than 40 years before he retired.  Mental status examination showed that speech was rambling and tangential as well as pressured with a rapid rate and increased volume.  Attention and concentration were distractible and disorganized.  Speech was consistent with anxiety, irritability, anger, depressions, ruminations, and worry.  The Veteran was alert and fully oriented with no evidence of formal thought disorder, hallucinations, delusions, or any major underlying psychopathology.  Thought processes were tangential and manifested flight of ideas.  The psychologist concluded that the Veteran manifested clinically significant anxiety and depression.  There were no suicidal or homicidal thoughts or ideations.  The Veteran displayed poor insight.  Mood was anxious, agitated, depressed, and distressed, and affect was labile.  The diagnoses were major depressive disorder and dysthymic disorder, and a GAF score of 45 was assessed.  The psychologist opined that the Veteran could not function in a competitive employment environment, as psychoactive medications were needed to stabilize the dysfunctional symptoms and the Veteran refused to take them.  The psychologist explained that any attempts at employment would require vocational training and a supportive work environment with little responsibility or stress.  The Veteran's overall ability to remember and understand instructions was considered to be markedly impaired and his overall ability to deal with the stresses of work, supervisors, and co-workers was also moderately to markedly impaired.  The psychologist explained that "any attempts to engage in employment at this point is likely to result in an acute deterioration in psychological functioning" and that the types of work that he might eventually be able to sustain would be low-paying.  The psychologist noted that with psychological care and appropriate psychoactive medications, he would be capable of limited, low-stress work placement in a supported/sheltered supervised work setting but that, even with such limited restricted work conditions, he would be unreliable and unproductive due to his moderate to marked psychological disabilities.  The psychologist concluded that the Veteran's degree of psychological disability was "Moderate-to-Marked."

In August 2015, the Veteran underwent another VA psychiatric examination.  The Veteran reported symptoms including depressed mood most of the day and nearly every day; poor appetite; difficulty sleeping; low energy; low self-esteem; difficulty concentrating; anxiety; suspiciousness; mild memory loss such as forgetting names, directions, or recent events; flattened affect; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships; suicidal ideation; impaired impulse control; and feeling helpless.  The Veteran reported that he lived alone and was close with his youngest son, but not any other family.  He indicated that he did not have any friends and did not socialize.  He stated that his wife passed away in December 2014.  On mental status examination, the Veteran was fully oriented.  He noted some suicidal ideation with no plan.  The diagnosis was persistent depressive disorder.  The examiner concluded that the Veteran's psychiatric disability resulted in occupational and social impairment with reduced reliability and productivity.

During his December 2017 hearing before the Board, the Veteran testified that he experienced psychiatric symptoms including depression, inability to get along with others, mood swings, loss of interest in things once enjoyed, suicidal thoughts, crying spells, anger, avoidance of others, verbal altercations, problems with attention and concentration, and poor sleep.  He noted that he had one friend who lived on Long Island, but that he does not socialize.  He reported that he did not get along with his sister.  He explained that he used to work cleaning castings in the jewelry trade.  He stated that he did not undergo treatment for his psychiatric disability because he refused to take the prescribed medications.

After a thorough review of the evidence of record, the Board concludes the preponderance of the evidence is against a finding that the Veteran's psychiatric disability is manifested by symptoms warranting a 100 percent, as the evidence does not show functional impairment comparable to total occupational and social impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9434; Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

As noted above, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter, 8 Vet. App. at 242.  The Veteran's GAF scores of 45 and 50 reflect serious symptoms or any serious impairment in social, occupational, or school functioning.  See DSM-IV at 46-47.  His scores of 53 and 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Id.  His GAF score of 65 reflects some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well and has some meaningful interpersonal relationships.  Id.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2017); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

As noted above, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 U.S.C. § 4.130, Diagnostic Code 9434.

With regard to occupational impairment, the Veteran reported that he retired from working in 2000 after working for nearly 50 years.  During his December 2017 hearing before the Board, he explained that he retired in 2000 because he wanted to spend time with his wife who was not well, although he noted that he did not feel that he could work in part due to his service-connected psychiatric disorder and left eye disability.  Although some of the medical evidence suggests that the Veteran's psychiatric disability renders him unable to work, other evidence reflects that the psychiatric disability would make work difficult but that he might be capable of limited, low-stress work in a supported and sheltered work setting, the Veteran's extensive work history and explanation for his retirement do not suggest that his service-connected psychiatric disability played a significant role in his occupational functioning when he was working.  Ultimately, the Board acknowledges that the Veteran's psychiatric disability causes impairment in occupational functioning; however, given his work history and the severity of his psychiatric symptoms reported in the medical evidence, the Board concludes that the Veteran's psychiatric disability does not result in total occupational impairment.  The Board acknowledges that the Veteran's psychiatric disability significantly impacts his social functioning, as he has stated on numerous occasions that he experiences social isolation and withdrawal.  However, throughout the appeal period, he has reported good relationships with his son and that he has had a few friends with whom he kept in contact.  The Board does not suggest that the Veteran does not have social impairment, only that his social impairment is not total impairment.

"[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  Here, the preponderance of the evidence shows that the Veteran does not experience any of the symptoms listed for a 100 percent rating, or other symptoms of a similar severity, frequency, or duration, but rather that his symptoms are all reasonably contemplated by the symptoms set forth in the rating criteria for a rating of no more than 70 percent.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In that regard, the medical evidence does not show any evidence of the symptoms contemplated in a 100 percent rating, including gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger or hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name; or any other symptoms of similar severity.  38 C.F.R. § 4.130, Diagnostic Code 9434.  Thus, as the evidence does not more nearly approximate an evaluation greater than 70 percent, an initial rating in excess of 70 percent is not warranted for the Veteran's service-connected psychiatric disability.

With regard to the Veteran's claim, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is usually sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2017).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2017). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's psychiatric disability is not so unusual or exceptional in nature as to render the rating for this disability inadequate.  The criteria by which this disability is evaluated specifically contemplate the level of impairment caused by the psychiatric disability.  Id.  When comparing the symptoms of the disability picture to the manifestations contemplated in the Rating Schedule, the Board finds that the schedular evaluation regarding the Veteran's psychiatric disability is not inadequate.  An increased evaluation is provided for certain manifestations of and/or levels of functional impairment due to that disability, but the medical evidence reflects that those findings are not present in this case.  Therefore, the evaluation awarded is adequate and no referral is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Last, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based on individual unemployability is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has separately filed a claim for entitlement to TDIU, which is addressed in the Remand section of this decision, below.


ORDER

Entitlement to an initial disability rating greater than 70 percent for an acquired psychiatric disorder is not warranted.


REMAND

The Veteran last underwent a VA examination assessing the severity of his left eye disability in September 2009.  Review of the record reflects that the Veteran's left eye disability has increased in severity since that time.  Additionally, the results of the September 2009 examination do not contain sufficient information to rate the severity of the Veteran's left eye disability under the pertinent rating criteria.  Accordingly, a new VA eye examination is required.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2017).

The Veteran's claims for entitlement to a higher level than 38 U.S.C. § 1114(k) of SMC based on a service-connected left eye disability and entitlement to a TDIU are intertwined with the claim remanded herein; accordingly, they must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).

The claims for entitlement to an effective date earlier than January 8, 2008 for the award of a compensable disability rating for residuals of a left eye disability and entitlement to an effective date earlier than January 8, 2008 for the award of SMC based on loss of use of the left eye are also intertwined with the claim for entitlement to an initial disability rating greater than 30 percent for a left eye disability.  This is so because in March 2016, the RO found CUE in a March 1957 rating decision which denied entitlement to service connection for a left eye disability.  The March 2016 rating decision awarded service connection for a left eye disability and assigned a noncompensable rating, effective March 7, 1957.  Accordingly, the Board's adjudication of the Veteran's claim for an increased initial disability rating necessarily now encompasses the rating period from March 7, 1957 through January 8, 2008, which renders the claim for an earlier effective date for an increased rating for a left eye disability and an earlier effective date for SMC intertwined with the claim for entitlement to an increased initial disability rating.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination to determine the current severity of his left eye disability.  The Veteran's claims file and a copy of this Remand must be reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  The examination must encompass visual acuity and visual field testing, must report corrected and uncorrected visual acuity, and must address all eye symptoms attributed to his service-connected left eye disability.  

2.  Notify the Veteran that he must report for the examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).

3.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


